Exhibit 10.1
Execution Version
AMENDMENT TO LONG-TERM RETENTION AGREEMENT
     AMENDMENT dated as of January 14, 2010 to Long-Term Retention Agreement
dated as of October 22, 2007, as amended (the “2007 Agreement”) by and between
Analog Devices, Inc., a Massachusetts corporation (the “Corporation”), and
Jerald G. Fishman (the “Executive”).
     WHEREAS, the Corporation and the Executive are entering into an Amended and
Restated Employment Agreement dated as of the date hereof;
     WHEREAS, in connection therewith, the Corporation and the Executive desire
to amend the 2007 Agreement to eliminate Executive’s right to indemnification
for any excess parachute payment tax upon a change in control of the
Corporation, upon the terms set forth in this Amendment; and
     NOW THEREFORE, for valuable consideration, receipt of which is
acknowledged, the parties agree as follows:

  1.   The 2007 Agreement is hereby amended by deleting Sections 3(c) and 3(e)
of the 2007 Agreement and all references in the 2007 Agreement to the terms
defined in Section 3(e) of the 2007 Agreement.     2.   The reference in Section
3(a) to “Treasury Regulation Section 1.409A-3(j)(vi), (vii) and (ix)” is hereby
corrected to refer to “Treasury Regulation Section 1.409A-3(j)(4)(vi), (vii) and
(ix)” and the reference to “Treasury Regulation Section 1.409A-3(j)” is herby
corrected to refer to “Treasury Regulation Section 1.409A-3(j)(4)”     3.   In
all other respects, the 2007 Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, Executive has hereunto set his hand and the Corporation
has caused this Amendment to be executed in its name on its behalf, all as of
the day and year first above written.

                            Jerald G. Fishman    
 
                ANALOG DEVICES, INC.    
 
           
 
  By:        
 
                Name: James A. Champy         Title: Chairman of Compensation
Committee    

 